Order and judgment (one paper) entered on December 14, 1965, unanimously affirmed, with $50 costs and disbursements to the respondent. entered on April 27, 1966, unanimously affirmed, without costs or disbursements. The order and judgment (one paper) entered on December 14, 1965 is stayed for 30 days and stayed further if any appeal is taken or leave applied for in the same period. Interpleader and discharge are not mandatory in every case. There is allowable discretion which the court may exercise (CPLR 1006). In view of the fact that $3,000 was due to plaintiff, regardless of whose view of the controversy was accepted and inasmuch as Companion Life Insurance Company refused or, in any event, failed to pay the money to plaintiff, we cannot say that the court abused its discretion in refusing to permit the company to be discharged on interpleader, Concur—■ Botein, P. J., Breitel, Rabin, McNally and Stevens, JJ.